I dissent as to the construction of the statute upon the ground that Penal Law, section 1942, in its present form was enacted at the same time as Penal Law, section 1941; that under Penal Law, section 1941, read in connection with Code of Criminal Procedure, section 470-b, a prisoner is punishable as for a second offense though sentence has been suspended under the first verdict of conviction; that the question whether the word "conviction" in any particular statute shall be taken to include a suspended sentence, is one of legislative intention; and that the Legislature may not reasonably be held to have intended that what is sufficient to constitute a second conviction under section 1941 shall be disregarded in determining whether there have been three convictions under section 1942.
LEHMAN, O'BRIEN and HUBBS, JJ., concur with KELLOGG, J.; CARDOZO, Ch. J., dissents as to the construction of the statute in memorandum, in which POUND and CRANE, JJ., concur.
Order affirmed. *Page 255